DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendments to avoid invoking 35 U.S.C. 112(f). The prior 112(f) rejection is withdrawn.

	The Examiner acknowledges the amendments to overcome the 35 U.S.C. 112(b) rejections. The prior 112(b) rejections are withdrawn.

	The Examiner acknowledges the amendments to overcome the prior 102 and 103 rejections. The prior 102 and 103 rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see Page 7-10 section titled “Rejections under 35 U.S.C. 102 and 103”, filed 4/04/2022, with respect to the rejection(s) of claim(s) 1-4, 6-11, and 19 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (KR20050106191), as necessitated by amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19, lines 11-14 recite “a manipulation unit comprising a manipulation housing and a manipulation lever, the manipulation unit being configured to raise or lower the cleaning unit, the manipulation unit being connected to the cleaning unit, and having a manipulation lever, wherein at least a portion of the manipulation lever protrudes outside the housing,” There are two recitations of “a manipulation lever” and it is unclear if the second recitation should be “the manipulation lever”. Further, two recitations of “a manipulation lever” makes it unclear if the third recitation refers to the first or second “a manipulation lever”. For examination purposes, this claim will be interpreted as “a manipulation unit comprising a manipulation housing and a manipulation lever, the manipulation unit being configured to raise or lower the cleaning unit, the manipulation unit being connected to the cleaning unit, and 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR20050106191).

	Regarding claim 1, Kim discloses a cleaner comprising: 
	a housing (Figure 3 Elements 110 and 140) having an opening (Figure 3 Element 120) configured to allow air to be introduced into the housing (Translated Description Paragraph 0042 lines 1-5  “The suction guide (120) is formed so that one end is protruded to the outside of the dust collector container (110) with prescribed part and it guides so that the air flowed in into the dust collector container (110) inside flows according to the inner wall of the dust collector container (110) to the tangential direction.”); 
	a filtering unit (Figure 3 Element 150) mounted in an inner space of the housing (Figure 4 shows Element 150 mounted into the housing 110 and 140) and configured to define a dust collection space between the filtering unit and an inner surface of the housing (Figure 4 shows a space between filter 150 and housing 110 that allows dust to collect); 
	a cleaning unit (Figure 5 Element 162 and 164a) mounted to surround the filtering unit (Figure 5 shows Element 162 surrounding filter 150); and 
	a manipulation unit (Figure 5 Element 160) comprising a manipulation housing (Figure 5 Element 166d and 164’. 166d is a guide rail on the outer peripheral surface and 164’ is a slider guide rail on the inner surface. The two rails provide a housing to keep the manipulation unit in place) and a manipulation lever (Figure 5 Element 166 and 166a), the manipulation unit being configured to raise and lower the cleaning unit inside the dust collection space (Figures 4 and 5 show the manipulation unit 160 raising and lowering the cleaning unit 162), 
	wherein the cleaning unit comprises a plurality of brush protrusions (Figure 4 Element 162. Translated description Paragraph 0056 lines 1-2 “The separator member (162) is the pelt of the brush or the soft material having elasticity.”) protruding from the cleaning unit toward a surface of the filtering unit (The brush protrusions protrude from the cleaning unit inward toward a surface of the filter), 
	wherein the plurality of brush protrusions are disposed around an inner peripheral surface of a ring-shaped cleaning ring (Figure 5 Element 164a. The brush protrusions are disposed on the inner surface of the cleaning ring) provided in the cleaning unit, and 
	wherein the plurality of brush protrusions protrude more toward the surface of the filtering unit than other portions on the inner peripheral surface of the cleaning ring (Figure 5 Element 162 brush protrusions protrude toward the surface of the filter more than any other portions of the cleaning ring).

	Regarding claim 3, Kim discloses the cleaner of claim 1, wherein the cleaning unit comprises: 
	a cleaning body (Figure 5 Element 164a) surrounding the filtering unit and connected to the manipulation unit (Figure 5 shows the cleaning body Element 164a surrounding the filter unit 150 and connected to manipulation unit 160 by Element 164), the cleaning body having a guide flow path configured to guide the air introduced via the opening (See annotated drawing below); and 
	the cleaning ring disposed on a lower part of the cleaning body (The cleaning ring would be the lower half of the cleaning body 164a), the cleaning ring extending toward a bottom of the dust collection space (See second annotated drawing below) and including the plurality of brush protrusions protruding from a surface of the cleaning ring (Figure 5 shows brush protrusions protruding from inner surface of the cleaning ring), the cleaning ring being configured to clean the surface of the filtering unit when the cleaning unit is raised or lowered by the manipulation unit (The cleaning ring would brush dirt and other debris off of the filter as raised and lowered by the manipulation unit).

    PNG
    media_image1.png
    544
    569
    media_image1.png
    Greyscale
- First Annotated Drawing


    PNG
    media_image2.png
    252
    477
    media_image2.png
    Greyscale

-Second Annotated Drawing

	Regarding claim 4, Kim discloses the cleaner of claim 1, wherein at least one support rib protrudes from a lower part of the cleaning unit toward a bottom of the dust collection space (See annotated picture below), the support rib being configured to support a surface of the cleaning ring (Support rib is connected to Element 164a and 162 thereby supporting the cleaning ring).

    PNG
    media_image3.png
    252
    477
    media_image3.png
    Greyscale


	Regarding claim 7, Kim discloses the cleaner of claim 1, wherein each of the plurality of brush protrusions extends in a direction parallel to an axis along which the cleaning unit is raised or lowered (Figure 4 Element 162. Translated description Paragraph 0056 lines 1-2 “The separator member (162) is the pelt of the brush or the soft material having elasticity.” The flexible material would allow the brush protrusions to flex and extend in a parallel direction to the axis of the cleaning unit as it is raised and lowered).

	Regarding claim 8, Kim discloses the cleaner of claim 1, wherein each of the plurality of brush protrusions is inclined relative to an axis along which the cleaning unit is raised or lowered (Figure 4 Element 162. Translated description Paragraph 0056 lines 1-2 “The separator member (162) is the pelt of the brush or the soft material having elasticity.” The flexible material would allow the brush protrusions to flex and be inclined relative to the axis of the cleaning unit as it is raised and lowered).

	Regarding claim 9, Kim discloses the cleaner of claim 1, wherein a lower end of each of the plurality of brush protrusions includes a lower inclining surface directed toward a lower part of the dust collection space (The lower end of the brush protrusions would be the bottom portion of the brush protrusions facing the bottom of the dust collection space and the lower end of the brush protrusions have a lower inclining surface that inclines as the brush protrusions are raised and lowered), wherein an amount of protrusion of the lower inclining surface decreases in a downward direction (As the brush protrusions are raised and lowered, the lower inclining surface would flex and decrease the amount of protrusion protruding in a downward direction facing the bottom of the dust collection space).

	Regarding claim 10, Kim discloses the cleaner of claim 1, wherein an upper inclining surface is formed on an upper end of each of the plurality of brush protrusions directed toward an upper part of the dust collection space (The upper end of the brush protrusions would be the top portion of the brush protrusions facing the top of the dust collection surface and the upper end of the brush protrusions would have an upper inclining surface that inclines as the brush protrusions are raised and lowered), wherein an amount of protrusion of the upper inclining surface gradually decreases in an upward direction (As the brush protrusions are raised and lowered, the upper inclining surface would flex and decrease the amount of brush protrusion protruding in an upward direction facing the top of the dust collection space).

	Regarding claim 11, Kim discloses the cleaner of claim 1, wherein a lower end of each of the plurality of brush protrusions are recessed toward an upper part of the brush protrusions (When the cleaning unit is moving from the bottom of the filter to the top of the filter, the ends brush protrusions in contact with the filter would flex downward and cause the lower end of the brush protrusions to form a recess that would be recessed toward an upper part of the brush protrusions).

	Regarding claim 19, Kim discloses a cleaner comprising: 
	a housing (Figure 4 Element 110 and 140) having an opening (Figure 4 Element 120) configured to introduce air into the housing (Translated Description Paragraph 0042 lines 1-5  “The suction guide (120) is formed so that one end is protruded to the outside of the dust collector container (110) with prescribed part and it guides so that the air flowed in into the dust collector container (110) inside flows according to the inner wall of the dust collector container (110) to the tangential direction.”); 
	a first cyclone (Figure 4 Element 152) part mounted to the housing (Figure 4 shows Element 152 mounted to the housing Element 140) and configured to separate dust from the air introduced through the opening (Translated description Paragraph 0049 lines 4-6 " That is, it filters with the filter (152) so that the minute foreign substance is not included in the air ejected through the discharging guiding channel (152a).”); 
	a second cyclone part mounted in an inner space of the housing (Figure 4 Element 152a) and configured to define a dust collection space between the second cyclone part and an inner surface of the housing (Element 152a and inner surface of Element 110 and 140 define the dust collection space in with dust comes through the opening then falls into the bottom of the housing, adheres to the outer surface of Element 152, or becomes lodged in Element 152 near Element 152a); 
	a cleaning unit mounted to surround the second cyclone part (Figure 4 Element 162 and 164a) and configured to be raised and lowered inside the dust collection space (Figure 4 and 5 show the cleaning unit being raised and lowered), with a plurality of brush protrusions (Figure 4 Element 162) protruding from an inner surface of the cleaning unit facing a surface of the second cyclone part (Figure 4 shows the brush protrusions protruding from the inner surface of the cleaning unit towards the surface of the second cyclone part); and 
	a manipulation unit (Figure 5 Element 160) comprising a manipulation housing (Figure 5 Element 166d and 164’. 166d is a guide rail on the outer peripheral surface and 164’ is a slider guide rail on the inner surface. The two rails provide a housing to keep the manipulation unit in place) and a manipulation lever (Figure 5 Elements 166 and 166a), the manipulation unit being configured to raise or lower the cleaning unit (Figures 4 and 5 show the manipulation unit 160 raising and lowering the cleaning unit 162), the manipulation unit being connected to the cleaning unit Figure 4 Element 164 connects to the cleaning unit Elements 164a and 162), wherein at least a portion of the manipulation lever protrudes outside the housing (Figure 4 Element 166a protrudes outside of the housing),
	wherein the plurality of brush protrusions are disposed around an inner peripheral surface of a ring-shaped cleaning ring (Figure 4 Element 164a) provided in the cleaning unit (Figure 4 shows the plurality of brushes protruding from an inner peripheral surface of the cleaning ring 164a), and wherein the plurality of brush protrusions protrude more toward the surface of the second cyclone part than other portions on the inner peripheral surface of the cleaning ring (Figure 4 shows the brush protrusions 162 protrude toward the surface of the second cyclone part more than any other portion on the inner peripheral surface of the cleaning ring).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rew (US20050217067).
	
	Regarding claim 6, Kim discloses all elements of the current invention as stated above including wherein the plurality of brush protrusions are formed on the cleaning ring of the cleaning unit. Kim fails to disclose the cleaning ring being made of an elastic material.

	Rew teaches the cleaning ring being made of an elastic material (Paragraph 0045 “Preferably, the rotary ring 210 is formed in a round ring shape having a predetermined width and is made of light material such as plastic so as to be easily rotated and lifted.” See annotated image below regarding plastic being an elastic material).

    PNG
    media_image4.png
    231
    635
    media_image4.png
    Greyscale
	

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Rew to have the cleaning ring be made of an elastic material. Doing so would allow the cleaning ring to be made of a plastic for making a flexible ring to surround the filter and provide a lightweight material that would not put extra stress on the elements connecting the cleaning ring to the manipulation unit.

	Regarding claim 12, Kim discloses all elements of the current invention as stated above except wherein at least one holding rib is disposed on the surface of the filtering unit, the at least one holding rib protruding toward an inner surface of the cleaning unit facing the surface of the filtering unit.
	
	Rew teaches wherein at least one holding rib is disposed on the surface of the filtering unit (See annotated drawing below), the at least one holding rib protruding toward an inner surface of the cleaning unit facing the surface of the filtering unit (As shown in the annotated drawing, the holding rib protrudes from the inside of the filter towards the outside of the filter which is the direction facing the inner surface of the cleaning unit).

    PNG
    media_image5.png
    589
    553
    media_image5.png
    Greyscale


	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Rew to provide a holding rib on the surface of the filtering unit and protruding towards an inner surface of the cleaning unit. Doing so would provide a rib to enhance the structural integrity of the filter and prevent the filter from collapsing when being brushed or contacted by the cleaning unit. 

	Regarding claim 13, Kim in view of Rew teaches the cleaner of claim 12, wherein the cleaning unit is configured to move between a first position in which the cleaning unit is raised (Kim Figure 4 shows the cleaning unit raised in the first position) and a second position in which the cleaning unit is lowered (Kim Figure 5 shows the cleaning unit lowered in the second position), and the at least one holding rib is disposed on a lower part of the filtering unit (See annotated drawing below. The filtering unit is split into an upper and lower section such that at least one holding rib is disposed on a lower part of the filtering unit) such that at least a portion of the at least one holding rib has a section overlapping with the cleaning unit, when the cleaning unit is located at the second position (See annotated drawing below. The cleaning unit would overlap at least one holding when moved to the second position).

    PNG
    media_image6.png
    589
    553
    media_image6.png
    Greyscale


	Regarding claim 14, Kim in view of Rew teaches the cleaner of claim 12, wherein the at least one holding rib includes a plurality of holding ribs surrounding the surface of the filtering unit, and arranged such that the plurality of brush protrusions pass between adjacent pairs of holding ribs when the cleaning unit is raised or lowered (See annotated drawing below. The brush protrusions would pass between the adjacent pairs of holding ribs as the cleaning unit is raised and lowered).

    PNG
    media_image7.png
    589
    553
    media_image7.png
    Greyscale


	Regarding claim 15, Kim in view of Rew teaches the cleaner of claim 12, wherein when the cleaning unit is located at a second position at which the cleaning unit is completely lowered, a lower end of each of the plurality of brush protrusions are located at a position lower than a lower end of the at least one holding rib such that the lower end of the plurality of brush protrusions are nearer to a bottom of the dust collection space than the lower end of the at least one holding rib (See annotated drawing below. The brush protrusions would be nearer to the bottom of the dust collection space than the lower end of the at least one holding rib when the cleaning unit is located in the second position).

    PNG
    media_image6.png
    589
    553
    media_image6.png
    Greyscale


	Regarding claim 16, Kim in view of Rew teaches the cleaner of claim 12, wherein an upper end of the at least one holding rib (See annotated drawing below) includes a guide inclination surface inclined in a downward direction (The guide inclination surface is the surface facing outward towards the inner surface of the cleaning unit. This surface is vertically inclined downwards at a 90o angle with respect to the horizontal plane).

    PNG
    media_image8.png
    293
    832
    media_image8.png
    Greyscale


	Regarding claim 17, Kim in view of Rew teaches the cleaner of claim 16, wherein a lower end of the at least one holding rib includes a holding step surface, the holding step surface having an inclination steeper than an inclination of the guide inclination surface (The lower end of the holding rib has a bottom surface that is perpendicular to the guide inclination surface so that the holding step surface is completely inclined in relation to the guide inclination surface).

	Regarding claim 18, Kim in view of Rew teaches the cleaner of claim 12, wherein a length of the at least one holding rib is greater than lengths of the plurality of brush protrusions (See length definition below. The length of the brush protrusions taught by Kim would be in the direction of the inner surface of the cleaning unit to the outer surface of the filter. The length of the holding rib would be the length of the entire rib around the filtering unit. The length of the holding rib would be greater than the length of the brush protrusions).

    PNG
    media_image9.png
    216
    632
    media_image9.png
    Greyscale


Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rew as applied to claim 12 above, and further in view of Hauser (GB2449484).

	Regarding claim 16, Kim in view of Rew teaches all elements of the current invention as stated above, however, if applicant disagrees that Kim, as modified, meets the limitations of claims 16 and 17, the following rejections are presented.  Specifically, if Kim as modified would be considered to fail to disclose wherein an upper end of the at least one holding rib includes a guide inclination surface inclined in a downward direction, Hauser teaches wherein an upper end of the at least one holding rib includes a guide inclination surface inclined in a downward direction (Column 3, lines 17-19 “By providing a filter with a taper along its longitudinal axis and a collar configured to wipe and maintain contact with the tapered outer surface, hair, fluff and the like are more readily dislodged from the filter.” The outer surface of the holding ribs taught by Rew would have a guide inclination surface inclined in a downward direction).
	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Rew to incorporate the teachings of Hauser to provide a tapered filter and holding ribs with a guide inclination surface inclined in a downward direction. Doing so would allow a tapered filter having a larger diameter at the top than the bottom which would allow the hair, fluff, and other debris to be brushed downward and more easily dislodge from the filter.

	Regarding claim 17, Kim in view of Rew and further in view of Hauser teaches all elements of the current invention as stated above including wherein a lower end of the at least one holding rib includes a holding step surface (The lower end of the holding rib facing the bottom of the dust collection space is the holding step surface), the holding step surface having an inclination steeper than an inclination of the guide inclination surface (The holding step surface is flat in the horizontal plane and therefore has a steeper inclination than the tapered guide inclination surface).

				Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites wherein the at least one support rib protrudes toward the surface of the filtering unit, and a gap maintenance rib protrudes from the at least one support rib in an opposite direction of a guide inclination surface of the cleaning ring, wherein the plurality of brush protrusions are arranged between an adjacent pair of gap maintenance ribs. The closest prior art Kim (KR20050106191) fails to disclose, or teach in combination with any other reference, a gap maintenance rib protrudes from the at least one support rib in an opposite direction of a guide inclination surface of the cleaning ring and wherein the plurality of brush protrusions are arranged between an adjacent pair of gap maintenance ribs.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US7419520) discloses a dust collection unit for a vacuum cleaner includes a dust collection container and a filter cleaning unit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723